     Case 2:18-cv-01015-KJM-EFB Document 41 Filed 08/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     ELI'EZER RE'UEL BEN-BINYAMIN,                        Case No. 2:18-cv-01015 KJM EFB
12
                                           Plaintiff, [PROPOSED] ORDER
13
                     v.
14

15   J. BENAVIDEZ, et al.,
16                                      Defendants.
17

18           Good cause appearing, Defendants Rackley, O’Conner, Hanley, Deal, Akemon, Hampton,

19   and Ramirez’s motion (ECF No. 40) to modify the discovery and dispositive motion deadlines set

20   forth in the discovery and scheduling order dated April 6, 2020 (ECF No. 38), is GRANTED.

21           1.   Defendants may conduct Ben-Binyamin’s deposition and bring any motion to compel

22   within ninety days;

23           2.   Defendants may file a motion for summary judgment on administrative exhaustion

24   grounds within ninety days; and

25   /////

26   /////

27   /////

28   /////
                                                      1
                                                                  [Proposed] Order (2:18-cv-01015 KJM EFB)
     Case 2:18-cv-01015-KJM-EFB Document 41 Filed 08/10/20 Page 2 of 2

 1        3.    Dispositive motions shall be filed within sixty days of the final resolution of the
 2   motion for summary judgment on administrative exhaustion grounds.
 3        IT IS SO ORDERED.
 4
     Dated: August 10, 2020.                              __________________________
 5                                                        The Honorable Edmund F. Brennan
                                                          United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
                                                                  [Proposed] Order (2:18-cv-01015 KJM EFB)
